NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            AMANDA W., Appellant,

                                         v.

                     DONOVAN F., A.F., D.F., Appellees.

                              No. 1 CA-JV 15-0023
                                FILED 6-30-2015


            Appeal from the Superior Court in Maricopa County
                              No. JS517214
                 The Honorable Rodrick J. Coffey, Judge

                                   AFFIRMED


                                    COUNSEL

Denise L. Carroll, Esq., Scottsdale
By Denise L. Carroll
Counsel for Appellant

Williams & Halladay, PLC, Chandler
By Emilie Halladay
Counsel for Appellee
                   AMANDA W. v. DONOVAN F., et al.
                       Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


G O U L D, Judge:

¶1            Amanda W. (“Mother”) appeals from the juvenile court’s
order terminating her parental rights to A.F. and D.F., her two minor
children (the “Children”). Mother argues there was insufficient evidence
to support termination on the grounds of abandonment, and that
termination of her parental rights was not in the best interests of the
Children. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Mother and Donovan F. (“Father”) are the biological parents
of the Children. Mother and Father lived together from 1999 until 2003.
Mother and Father separated in 2003, but continued to share parenting time
with the Children until 2007. In June 2007, Mother told Father that she
could no longer provide for the Children because she was “unstable” and
did not have a place to live. As a result, Mother asked Father to take
custody of the Children. Father obtained a custody order granting him sole
custody of the Children on October 10, 2007.

¶3             On October 17, 2013, Father filed a private severance action
seeking to terminate Mother’s parental rights pursuant to Arizona Revised
Statutes (“A.R.S.”) section 8–533(A). Following a severance trial, the
juvenile court granted Father’s petition and terminated Mother’s parental
rights to the Children. Mother timely appealed.

                               DISCUSSION

¶4           Mother argues Father did not present clear and convincing
evidence that she abandoned the Children pursuant to A.R.S. § 8-533(B)(1).
We disagree.

¶5            As the trier of fact in a termination proceeding, the juvenile
court “is in the best position to weigh the evidence, observe the parties,
[and] judge the credibility of witnesses.” See Jesus M. v. Ariz. Dep’t of Econ.
Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002). “[W]e will accept the juvenile


                                      2
                     AMANDA W. v. DONOVAN F., et al.
                         Decision of the Court

court’s findings of fact unless no reasonable evidence supports those
findings, and we will affirm a severance order unless it is clearly
erroneous.” Id. To terminate the parent-child relationship, the court’s
findings must be based on clear and convincing evidence. A.R.S. § 8-537(B);
Jesus M., 203 Ariz. at 280, ¶ 4.

¶6          A parent’s rights may be terminated if “the parent has
abandoned the child[ren].” A.R.S. § 8-533(B)(1). Abandonment is defined
as:

       [T]he failure of a parent to provide reasonable support and to
       maintain regular contact with the child, including providing
       normal supervision. Abandonment includes a judicial
       finding that a parent has made only minimal efforts to
       support and communicate with the child. Failure to maintain
       a normal parent relationship with the child without just cause
       for a period of six months constitutes prima facie evidence of
       abandonment.

A.R.S. § 8-531(1).

¶7             “[A]bandonment is measured not by a parent’s subjective
intent, but by the parent’s conduct: the statute asks whether a parent has
provided reasonable support, maintained regular contact, made more than
minimal efforts to support and communicate with the child, and
maintained a normal parental relationship.” Michael J. v. Ariz. Dep’t of Econ.
Sec., 196 Ariz. 246, 249-50, ¶ 18 (2000). “The burden to act as a parent rests
with the parent, who should assert his legal rights at the first and every
opportunity.” Id. at 251, ¶ 25. A parent “must act persistently to establish
the relationship however possible and must vigorously assert his legal
rights to the extent necessary.” Id. at 250, ¶ 22 (quoting In Re Pima Cnty.
Juvenile Severance Action No. S-114487, 179 Ariz. 86, 97 (1994)).

¶8             The record shows that Mother has not maintained a parent-
child relationship with the Children since 2007. Mother has had virtually
no contact with the Children since 2007, and has not spoken with the
Children since 2013. Apart from some isolated efforts to contact the
Children, Mother has not called them or sought to arrange for regular
visitation, nor has she provided any financial support to the Children since
2007.

¶9            Mother contends, however, that “just cause” exists for her
lack of contact with the Children. A.R.S. §§ 8-531(1), -533(B)(1). Specifically,



                                       3
                   AMANDA W. v. DONOVAN F., et al.
                       Decision of the Court

Mother asserts that Father has prevented her from contacting the Children.
We disagree.

¶10            Mother was required to act as a parent, and to assert her legal
rights at every opportunity. Michael J., 196 Ariz. at 251, ¶ 25. Mother has
never attempted to modify the parenting time order, nor has she sought to
enforce her rights under the order. Additionally, Mother made minimal
efforts to visit the Children. Indeed, Mother candidly testified that there
was “a lot more” she should have done to remain in contact with the
Children, and that she only provided a “minimal amount” of support for
them.

¶11           Mother’s contention that she would have maintained closer
contact with the Children but for Father’s interference is not supported by
the record. Father facilitated visitation through the Children’s maternal
grandmother. Although Father did not permit overnight visitation
between Mother and the Children, this was due to Mother’s substance
abuse and lack of stable housing. However, Father did advise Mother that
she needed to be more involved with the Children, and he always let the
Children know when Mother tried to contact them. Father also kept Mother
advised of his address and phone number so Mother could contact him and
the Children.

¶12          Accordingly, we conclude the record supports the juvenile
court’s severance of Mother’s parental rights on the grounds of
abandonment. A.R.S. § 8-533(B)(1).

¶13           Mother also challenges the juvenile court’s finding that
termination of her parental rights was in the best interests of the Children.
Specifically, Mother asserts there was insufficient evidence to show that
maintaining her parental rights would be detrimental to the Children.

¶14           A juvenile court must determine by a preponderance of the
evidence that the termination of a parent’s rights is in the best interests of a
child. Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶ 22 (2005). We will affirm
the juvenile court’s best interests findings unless no reasonable evidence
supports those findings. In re Maricopa Cnty. Juvenile Action No. JS-501904,
180 Ariz. 348, 352 (App. 1994).

¶15            “To prove that the termination of parental rights would be in
a child’s best interests, [a party] must present credible evidence
demonstrating ‘how the child would benefit from a severance or be harmed
by the continuation of the relationship.’” Lawrence R. v. Ariz. Dep’t of Econ.
Sec., 217 Ariz. 585, 587, ¶ 8 (App. 2008). In making its best interests findings,


                                       4
                   AMANDA W. v. DONOVAN F., et al.
                       Decision of the Court

the juvenile court may also consider evidence showing that a child is
adoptable and that the child’s need are being met in an existing custody
arrangement. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 50, ¶ 19
(App. 2004); Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 378, ¶ 7 (App.
1998).

¶16            The evidence supports the juvenile court’s best interests
findings. Brandon Curtis, D.F.’s therapist, testified that D.F. was suffering
emotional issues due in part to Mother’s abandonment. Curtis testified that
allowing Mother to contact D.F. would cause D.F. to take “steps
backwards” and “hinder his healthy growth.” Curtis opined that it is in
D.F.’s best interests not to have contact with Mother.

¶17          Mother admitted at trial that she suffers from substance abuse
addiction, and that she has not participated in any substance abuse
programs. Mother has also failed to maintain a stable residence since 2007.

¶18           The record shows that Father and his current wife, Katie, have
provided the Children with a safe, stable, and loving home. Father and
Katie have provided for the Children’s emotional and physical needs. In
addition, the Children have formed a close bond with Katie, and she has
expressed a willingness to adopt the Children.

                               CONCLUSION

¶19           We recognize that Mother has overcome many challenges,
and that she has worked hard in recent years to maintain her sobriety and
stable employment. However, for the foregoing reasons, we affirm the
juvenile court’s termination of Mother’s parental rights.




                                    :ama




                                       5